Citation Nr: 1047546	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  05-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure. 

2.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  By a rating action in March 2004, the 
RO denied the Veteran's attempt to reopen his claim of service 
connection for PTSD.  Subsequently, in August 2004, the RO denied 
service connection for diabetes mellitus, type II, claimed as due 
to exposure to Agent Orange.  The Veteran perfected a timely 
appeal to that decision.  

In January 2008, the Board remanded the case to the RO for 
further evidentiary development.  By a rating action in October 
2010, the RO granted service connection for PTSD, and assigned a 
30 percent evaluation, effective October 27, 2003.  

This appeal relating to service connection for diabetes mellitus, 
type II, was originally certified to the Board in November 2005.  
However, due to litigation involving herbicide claims such as the 
Veteran's, where the only evidence of exposure to herbicides is 
the receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam, a stay was placed upon the further 
adjudication of such claims until the matter was resolved in the 
Courts.  On January 21, 2009, the Supreme Court of the United 
States denied certiorari in the pertinent case, thus ending all 
litigation on that particular issue.  Haas v. Peake, 129 S. Ct. 
1002 (2009).  Subsequently, effective January 22, 2009, the Board 
lifted its stay on the adjudication of those claims.  Therefore, 
the Veteran's appeal may now be reviewed without further delay.  

In its November 2010 Informal Hearing Presentation (IHP), the 
Veteran's representative indicated that the Veteran was 
contesting the initial 30 percent disability rating that had been 
assigned for his service- connected PTSD.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This statement may be 
reasonably construed as a notice of disagreement (NOD) with the 
disability rating assigned for PTSD.  But the RO has not yet 
issued a statement of the case (SOC) concerning that issue.  So 
the Board must remand this claim to the RO, rather than merely 
referring it there.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The remand will occur via the AMC in Washington, D.C. VA will 
notify the Veteran if further action is required on his part.  

Service connection for tinnitus was denied by the Board's 
decision of January 22, 2008.  In the November 2010 Informal 
Hearing Presentation, the Veteran's representative raised a claim 
to reopen the request of entitlement to service connection for 
tinnitus.  The Board has no jurisdiction over that issue; it is 
hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Navy during the Vietnam era; 
resolving reasonable doubt in his favor, service in the Republic 
of Vietnam is established.  

2.  The Veteran has a current diagnosis of diabetes mellitus type 
II.  


CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act.

All relevant facts regarding the issue decided below have been 
properly developed and no further assistance to the Veteran is 
required in order to comply with the duty to notify and assist.  
A thorough review of the claims file reveals that the development 
conducted by VA in this case fully meets the requirements of 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based 
on the completely favorable decision discussed below, the Board 
finds that any failure in VA's duty to notify and assist the 
Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The Veteran's served on active duty from November 1964 to 
November 1968.  The personnel records indicate that he served 
aboard the USS Thomaston in 1965 and the USS Bexar in the 
Republic of Vietnam between January 1966 and January 1967.  His 
DD Form 214 indicates that his military occupational specialty 
was as stock clerk; he was awarded the Armed Forces Expeditionary 
Medal, the National Defense Service Medal, and the Vietnam 
Campaign Medal.  

The Veteran's service treatment records (STRs) are negative for 
any complaints, findings, or diagnoses of diabetes mellitus.  On 
the occasion of his separation examination in October 1968, the 
veteran denied any history of diabetes; clinical evaluation of 
the endocrine system was normal.  

In a statement in support of claim (VA Form 21-4138), dated in 
December 1994, the Veteran indicated that he was assigned to two 
amphibious ships, the USS Thomaston and the USS Bexar.  The 
Veteran noted that the USS Thomaston arrived in Chu Lai, Vietnam 
in March 1965 where they off loaded marines for combat.  The 
Veteran indicated that they were in Vietnam for 36 hours.  He 
subsequently returned to Vietnam aboard the USS Bexar and served 
in the waters of Vietnam from 1966 to 1967; they were at a pier 
in Da Nang for about 9 months.  The Veteran recalled an incident 
when they were given liberty to go into the city of Da Nang; he 
stated that they got caught in a cross fire and almost did not 
make it back to the ship.  

VA progress notes dated from October 1970 to October 2003 are 
completely silent with respect to any complaints or findings of 
diabetes mellitus.  

The Veteran's claim of entitlement to service connection for 
diabetes mellitus, type II (VA Form 21-4138) was received in May 
2004.  Submitted in support of the Veteran's claim was an April 
2004 VA progress note that reflects an impression of diabetes 
mellitus, type II.  Also submitted in support of the claim was a 
letter from an Environmental physician at the Orlando VA 
Healthcare Center, dated in May 2004, informing the Veteran that 
results of the Agent Orange registry examination and laboratory 
tests showed that he currently had diabetes mellitus, type 2.  

Of record is an article regarding the operations of the USS 
Bexar.  It was noted that as the war accelerated, the USS Bexar 
became engaged in amphibious operations off Okinawa with elements 
of the 2nd Battalion, 4th Marine Division.  The ship transported 
troops and equipment form Pearl Harbor to Da Nang, Vietnam.  

Received in April 2010 were documents from the Defense Personnel 
Records Information Retrieval System.  It was noted that the 
history reveals that the USS Thomaston arrived in the Vietnamese 
Coastal waters on February 5, 1965 to immediately start special 
operations at Chu Lai and Da Nang serving as Boat Haven at the 
latter port.  It was further noted that the history and deck logs 
reveal that the USS Bexar anchored in Da Nang Harbor, Republic of 
Vietnam from December 1-17, 1966.  

Of record is a PTSD review check list, dated in July 2010, 
wherein the PTSD coordinator at the AMC determined that personnel 
records and DD Form 214 verified the Veteran's service in 
Vietnam.  


III.  Laws and Regulations.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service" - the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

VA regulations also provide that where a veteran served 
continuously for 90 days or more during a period of war or after 
December 31, 1946, and specified diseases, such as diabetes 
mellitus, and organic diseases of the nervous system become 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2010).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease during 
the period of service.  No condition other than the ones listed 
in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975."  
Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), diabetes mellitus, Type II, 
and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (6) (ii).  

The U.S. Court of Appeals for the Federal Circuit has agreed with 
VA's interpretation of its regulations that "duty or visitation" 
in the Republic of Vietnam seems to contemplate actual presence 
on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 
1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  
Hence, a Veteran who never went ashore from ship on which he 
served in Vietnamese coastal waters is not entitled to a 
presumption of service connection for disabilities claimed as due 
to exposure to herbicides, including Agent Orange.  Id.  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




IV.  Legal analysis.

The Board acknowledges that the Veteran's Form DD-214 did not 
expressly indicate that he had in-country service in Vietnam.  
Nevertheless, the personnel records show that the Veteran served 
on various ships in the official waters of Vietnam during the 
Vietnam era.  Evidence of record also supports the Veteran's 
statements that the ships docked so that they could unload troops 
and supplies in support of combat operations.  The Veteran 
reported that he went ashore in Vietnam to deliver parts and to 
pick up equipment to deliver to the ship; these reports appear 
consistent with the circumstances of his service.  The Board has 
no reason to doubt the Veteran's credibility in this regard and 
it appears at least as likely as not that he went ashore in the 
course of his duties.  

In addition, an Agent Orange registry examination in April 2004 
reported a diagnosis of diabetes mellitus type II.  Resolving all 
doubt in favor of the Veteran, the Board finds that he served in 
the Republic of Vietnam during the requisite time period.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the Veteran's currently diagnosed diabetes 
mellitus, type II is presumed to be due to his exposure to 
herbicides during active service.  Ashley v. Brown, 6 Vet. App. 
52 (1993); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  Accordingly, service connection for diabetes mellitus, 
type II on a presumptive basis is warranted.  See 38 C.F.R. 
§§ 3.102, 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus type II is granted.  






REMAND

As explained in the introduction, in his Informal Hearing 
Presentation, dated in November 2010, the Veteran's 
representative expressed disagreement with the initial 30 percent 
disability rating assigned to the Veteran's PTSD in the October 
28, 2010 rating decision.  The representative's statement can be 
liberally construed as notice of disagreement with respect to the 
rating assigned for the PTSD, but the Veteran has not received a 
Statement of the Case (SOC) on that issue.  Thus, this claim must 
now be remanded to allow the RO to provide the appellant with an 
appropriate SOC on this issue.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  

Accordingly, the case is REMANDED for the following action:

The RO must issue a SOC to the Veteran 
addressing the issue of entitlement to an 
initial evaluation in excess of 30 percent 
for PTSD.  The Veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 20.302(b).  

Then, only if the appeal is timely 
perfected, this issue should be certified 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


